Title: To John Adams from Tristram Dalton, 3 March 1789
From: Dalton, Tristram
To: Adams, John


          
            Dear Sir
            Newburyport March 3d. 1789
          
          The accounts received of the votes given for Vice President of the federal Senate render your Election to that high Office undoubted— will you permit me to congratulate you on the occasion, tho’ premature? not only because I wish to express my earliest Joy, which is sincere—but that I may, in season, propose accompanying you to New York—if your arrangements should make it convenient to you—
          A cruel, indeterminate, disorder has confined me more than eleven weeks— my Physician this day declares, as his opinion, that my health will permit me to proceed on my Journey in 2 weeks more—
          Mrs Dalton will go with me— if Mrs Adams should favor you with her good Company one Coach would accomodate us, and render the fatigues of the Ride less disagreeable to them—
          Mrs D & I can be in Boston, ready to proceed, by the 21st of this month—if necessary, the Wednesday preceding—or with more conveniency a few days after the 21st. when the roads will be better— My determination is to be in Congress as soon as the President of the Senate— my acceptance of a Seat therein was more readily made by the flattering expectations of your being in the Chair—for,

presuming on former connections and favors, I promised myself the benefit of your advice and counsel in many affairs of importance that will be before that Body—and, if you will allow me the liberty, I will rely on them—
          Mrs D requests that her respectful regards may be presented to Mrs Adams & your Self—I beg mine may be rendered agreeable
          When convenient, please to favor me with your answer—
          With perfect esteem, & unfeignd affection, / I am— / Dear Sir— / Your most hble Servant
          
            Tristram Dalton
          
        